 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1433 
In the House of Representatives, U. S.,

September 22, 2010
 
RESOLUTION 
Expressing support for designation of September 2010 as Blood Cancer Awareness Month. 
 
 
Whereas blood-related cancers currently afflict more than 900,000 people in the United States, with an estimated 150,000 new cases diagnosed each year; 
Whereas leukemia, lymphoma, multiple myeloma, myelodys-plastic syndromes, and myeloproliferative disorders will kill more than 50,000 people in the United States this year; 
Whereas Congress, in the National Cancer Act, established an aggressive Federal program for the diagnosis, prevention, and treatment of cancer; 
Whereas Congress has maintained a steady investment in cancer research to answer basic questions about the causes of cancer and to develop new treatments for cancer; 
Whereas the Federal investment in cancer research and control has contributed to important progress in understanding and treating some blood cancers and yielded significant advances in survival for some forms of blood cancer; 
Whereas continued investment and innovation is critical to the early diagnosis and the more effective and safer treatment for blood cancers where research and treatment advances have to date been limited; 
Whereas strategies to enhance and strengthen the cancer clinical research program and boost participation in clinical trials are necessary to achieve blood cancer treatment advances; 
Whereas survivors of blood cancer may experience serious late and long-term effects of their treatment and may need life-long follow-up and survivorship care; 
Whereas Congress has provided strong support to blood cancer research and has focused special attention on increasing awareness of blood cancers and intensifying the blood cancer research program; 
Whereas the House of Representatives will continue to provide support for research for a cure for leukemia, lymphoma, multiple myeloma, myelodysplastic syndromes, and myeloproliferative disorders; and 
Whereas September 2010 would be an appropriate month to designate as Blood Cancer Awareness Month: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of Blood Cancer Awareness Month to enhance the understanding of blood-related cancers, increase support for funding research to find a cure for blood cancers, encourage studies of the cause and prevention of blood cancers to reduce the number of new cases, and enhance understanding of clinical trials to boost provider and patient participation and accelerate the pace of clinical research; 
(2)encourages participation in voluntary activities to support blood cancer research and education; and 
(3)respectfully requests the Clerk of the House to transmit a copy of this resolution to the American Society of Hematology, the International Myeloma Foundation, the Lymphoma Research Foundation, the Multiple Myeloma Research Foundation, and The Leukemia & Lymphoma Society, voluntary health organizations dedicated to finding a cure for blood cancers. 
 
Lorraine C. Miller,Clerk.
